Citation Nr: 0937315	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  04-20 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for scoliosis.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
arthritis.

3.  Entitlement to service connection for cervical 
dorsolumbar paravertebral myositis (claimed as a back 
condition).  

4.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
chronic cystic mastitis to include fibroma of the right 
breast. 

5.  Entitlement to service connection for anxiety disorder, 
not otherwise specified (claimed as psychiatric conditions) 
to include as secondary to service-connected seizure 
disorder.   


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from February 1995 to January 
1996.  She subsequently served in the Puerto Rico Air 
National Guard (PRANG), which included a period of inactive 
duty training (INACDUTRA) from December 5, 1998 to December 
6, 1998.  

This matter returns to the Board of Veterans' Appeals (Board) 
following a remand issued in September 2006.  This matter was 
originally on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

Notably, the issue of entitlement to service connection for 
epilepsy, seizure disorder was previously remanded in 
September 2006.  However, while this case was in remand 
status, service connection was established for 
epilepsy/seizure disorder in an August 2009 rating decision.  
Thus, as that issue has been resolved in the Veteran's favor, 
it is no longer before the Board and is not subject to 
appellate review. 

The Board also recognizes that service treatment records from 
the Veteran's service in the PRANG were associated with the 
claims folder in May 2004 that were not before VA at the time 
of the July 2001 RO rating decision that became final.  
38 C.F.R. § 20.1103.  Notably, the PRANG service treatment 
records show that the Veteran suffered a low back injury 
after falling to the ground during a formation exercise in 
December 1998, which was during her period of INACDUTRA.  
These records also show that a December 1998 service examiner 
noted that the Veteran was "anxious" when she sought 
treatment for symptoms related to her loss of consciousness.  
Notably, the Veteran previously told a VA examiner in 
December 2000 that her panic and agoraphobic symptomatology 
originated in the "seizure experience" that occurred in 
December 1998.  Under 38 C.F.R. § 3.156(c), if VA receives or 
associates with the claims file relevant official service 
department records that existed and had not been associated 
with the claims file when VA first decided the claim, VA will 
reconsider the claim as an original claim rather than a 
request to reopen a previously disallowed claim.  As the 
PRANG service treatment records are relevant to the Veteran's 
back claims as well as her claim for an anxiety disorder, 
these issues are properly considered as original claims 
rather than claims to reopen previously denied claims, as 
reflected on the title page of this decision.   

The issues of service connection for scoliosis, cervical 
dorsolumbar paravertebral myositis, and anxiety disorder not 
otherwise specified are further addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  
  

FINDINGS OF FACT

1.  In the July 2001 rating decision, the RO denied the 
Veteran's claim for service connection of arthritis because 
no medical evidence of arthritis had been provided by the 
Veteran or shown by the evidence and that decision became 
final when the Veteran did not perfect her appeal.  

2.  Evidence received subsequent to July 2001 is duplicative, 
cumulative or redundant of the evidence of record at the time 
of the last prior final denial of the claim, does not relate 
to an unestablished fact necessary to substantiate the claim, 
or does not raise a reasonable possibility of substantiating 
the Veteran's claim for arthritis.  

3.  The RO initially denied the Veteran's claim for chronic 
cystic mastitis to include fibroma of the right breast in a 
September 1996 rating decision because the evidence showed 
that the right breast disorder existed prior to service and 
did not show that it permanently worsened as a result of 
service.  In the July 2001 rating decision, the RO concluded 
that no new and material evidence had been presented since 
September 1996 and that decision became final when the 
Veteran did not perfect her appeal.  

4.  Evidence received subsequent to July 2001 is duplicative, 
cumulative or redundant of the evidence of record at the time 
of the last prior final denial of the claim, does not relate 
to an unestablished fact necessary to substantiate the claim, 
or does not raise a reasonable possibility of substantiating 
the Veteran's claim for chronic cystic mastitis to include 
fibroma of the right breast.  


CONCLUSIONS OF LAW

1.  The July 2001 RO rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2001).

2.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for arthritis, not 
shown by the evidence of record, is not reopened.  38 
U.S.C.A. §§ 5103, 5103A, 5108, 7105(c) (West 2002); 38 C.F.R. 
§§ 3.156, 3.159, 20.302, 20.1103 (2008).

3.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for chronic cystic 
mastitis to include fibroma of the right breast, existed 
prior to service, is not reopened.  38 U.S.C.A. §§ 5103, 
5103A, 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.156, 3.159, 
20.302, 20.1103 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).   

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  VCAA notice should also apprise the claimant 
of the criteria for assigning disability ratings and for 
award of an effective date.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

In the September 2006 VCAA notice letter, the AMC advised the 
Veteran of what the evidence must show to establish 
entitlement the underlying claim of service connection for 
her claimed disorders and described the types of evidence 
that the Veteran should submit in support of the claims.  The 
AMC also explained what evidence VA would obtain and make 
reasonable efforts to obtain on the veteran's behalf in 
support of her claims.  The AMC further advised the Veteran 
regarding how VA determines the effective date and disability 
rating.   

In particular regard to additional notice requirements 
relevant to the Veteran's requests to reopen previously 
disallowed claims, the Board notes that the AMC explained in 
the September 2006 VCAA notice letter that the Veteran's 
claims were previously denied, she was notified of the 
decision, and the decision had become final.  The AMC also 
explained that VA needed new and material evidence in order 
to reopen the Veteran's claims and provided the definition of 
new and material evidence applicable to the claims.  Indeed, 
the AMC defined new and material evidence as evidence 
submitted to VA for the first time that pertained to the 
reason the claim was previously denied and raised a 
reasonable possibility of substantiating the claims.  Kent v. 
Nicholson, 20 Vet.App. 1, 10 (2006).   

However, the Board observes that the AMC misidentified the 
May 2004 statement of the case as the last final denial of 
the Veteran's claims and provided vague reasons for why her 
claims were previously denied.  Despite these notice errors, 
however, the Board finds that there is no prejudice to the 
Veteran in proceeding to adjudicate her claims.  While the 
reasons provided for the prior denials in the September 2006 
VCAA notice letter are admittedly vague, the reasons for the 
prior denials are adequately addressed in the July 2003 
rating decision.  Additionally, the Veteran was sent a copy 
of the rating decision pursuant to her request during the 
course of this appeal.  See May 2003 letter from the San Juan 
RO to the Veteran.  Neither the Veteran nor her 
representative has indicated a lack of understanding of the 
bases for the prior final denials of her claims.  Also, 
although the AMC misidentified the last final decision in its 
letter, the Board explained in the Introduction portion of 
its September 2006 decision that the July 2001 rating 
decision had become final.  Moreover, the RO explained to the 
Veteran in a March 2003 letter that the July 2001 decision 
had become final and, consequently, her claim would be 
considered as a claim to reopen a previously disallowed 
claim.  As noted above, the Veteran was subsequently sent a 
copy of the rating decision pursuant to her request.  Thus, 
it is also reasonable to conclude that the Veteran and her 
authorized representative are aware of the last final 
decision that denied her claims and the reasons for those 
denials.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed. 

To fulfill its statutory duty to assist, the Board notes that 
service records to include PRANG records are included in the 
claims folder.  Also, post-service treatment records 
adequately identified as relevant to the Veteran's claims are 
associated with the claims folder, to the extent possible.  
The record also includes written lay statements from the 
Veteran and examination reports.  

As noted above, service treatment records from the Veteran's 
service in the PRANG were associated with the claims folder 
in May 2004 that were not before VA at the time of the July 
2001 RO rating decision  that became final.  38 C.F.R. 
§ 20.1103.  Those records are relevant to the Veteran's 
claims for a back disorder and an anxiety disorder and, 
consequently, those claims are being considered as original 
claims.  38 C.F.R. § 3.156(c) (2008).  However, upon review, 
the Board finds no relevant findings with respect to the 
Veteran's right breast disorder and arthritis claims.  The 
PRANG service treatment records contain no findings of 
arthritis and there is no treatment shown for a right breast 
disorder.  Thus, these issues are properly considered as 
claims to reopen previously denied claims.  

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
Veteran's claims for arthritis and a right breast disorder.  
However, no medical examination or opinion is needed because 
the Veteran's claims are not found to be reopened by way of 
the submission of new and material evidence for reasons 
explained below.  38 C.F.R. § 3.159(c)(4)(2008).  

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to the claim.  The Board further finds that 
there has been substantial compliance with its prior remand.  
Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the 
Board will proceed with appellate review.  

Analysis

The Board may not consider a previously and finally 
disallowed claim unless new and material evidence is 
presented.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself, or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (2008).  

If the evidence is new, but not material, the inquiry ends 
and the claim cannot be reopened.  Smith v. West, 12 Vet. 
App. 312, 314 (1999).  If it is determined that new and 
material evidence has been submitted, the claim must be 
reopened.  The evidence is presumed credible for the purposes 
of reopening a claim, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet. App. 510 (1992).

Arthritis

As a preliminary matter, the Board notes that the Veteran's 
current claim is one involving entitlement to service 
connection for arthritis.  This claim is based upon the same 
factual basis as her previous claim, which was denied in the 
July 2001 rating decision that became final.  As explained 
above, the PRANG service treatment records include no 
evidence relevant to the Veteran's arthritis claim.  As such, 
it is appropriate for the Board to consider this claim as a 
request to reopen the previously denied claim.  Boggs v. 
Peake, 520 F.3d. 1330 (Fed. Cir. 2008).

In the September 1996 rating decision, the RO determined the 
Veteran's claim for arthritis rating decision was not well-
grounded.  The RO explained that there was no record of 
arthritis showing a chronic disability subject to service 
connection.  

The Veteran requested to reopen her claim of entitlement to 
service connection of arthritis in March 2001.  In the July 
2001 rating decision, the RO denied the Veteran's claim for 
service connection because no medical evidence of arthritis 
had been provided by the Veteran or shown by the evidence.  
That decision became final when the Veteran did not perfect 
her appeal.  The Board notes that the evidence considered by 
the RO prior to the July 2001 rating decision included 
written statements from the Veteran, the Veteran's service 
treatment records from her period of active service, the July 
1996 VA medical examination reports, and VA treatment records 
dated from May 2000 to May 2001.

The evidence received since July 2001 consists of additional 
written statements from the Veteran, the Veteran's PRANG 
service treatment records, additional VA treatment records, 
and the September 2002 and June 2009 VA examination reports.  
The aforementioned evidence was not previously considered by 
VA prior to the July 2001 decision and, consequently, 
qualifies as "new" evidence.  Nonetheless, the new evidence 
is not also material because it contains no clinical findings 
or references to treatment for arthritis.  Thus, as the newly 
submitted evidence does not show that the Veteran has been 
diagnosed with arthritis, the evidence received subsequent to 
the July 2001 RO rating decision does not relate to an 
unestablished fact necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating the 
claim. 

Accordingly, having determined that new and material evidence 
has not been submitted, the Veteran's claim of service 
connection for arthritis is not reopened.  The Veteran's 
appeal is denied. 

Chronic Cystic Mastitis to include Fibroma of the Right 
Breast, Prior to Service

As a preliminary matter, the Board notes that the Veteran's 
current claim is one involving entitlement to service 
connection for a chronic right breast disorder.  This claim 
is based upon the same factual basis as her previous claim, 
which was last denied in the July 2001 rating decision that 
became final.  As explained above, there is no pertinent 
evidence found in the PRANG service treatment records as they 
show no treatment for the Veteran's claimed right breast 
disorder.  As such, it is appropriate for the Board to 
consider this claim as a request to reopen the previously 
denied claim.  Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 
2008).

The RO initially denied the Veteran's claim for chronic 
cystic mastitis to include fibroma of the right breast in a 
September 1996 rating decision because the evidence showed 
that the right breast disorder existed prior to service and 
did not show that it permanently worsened as a result of 
service.  The RO noted that the service treatment records 
showed that the Veteran noticed a right lump in her breast in 
July 1995 and was diagnosed with chronic cystic mastitis, too 
small to aspirate in October 1995.    

The Veteran requested to reopen her claim of entitlement to 
service connection for chronic cystic mastitis and fibroma of 
the right breast in March 2001.  In the July 2001 rating 
decision, the RO concluded that no new and material evidence 
had been presented since September 1996 and that decision 
became final when she did not perfect her appeal.  The Board 
notes that the evidence considered by the RO prior to the 
July 2001 rating decision included written statements from 
the Veteran, the Veteran's service treatment records from her 
period of active service, the July 1996 VA medical 
examination reports, and VA treatment records dated from May 
2000 to May 2001.

The evidence received since July 2001 consists of additional 
written statements from the veteran, the Veteran's PRANG 
service treatment records, additional VA treatment records, 
and the September 2002 and June 2009 VA examination reports.  
As the aforementioned evidence was not previously considered 
by VA prior to the July 2001 decision, it constitutes "new" 
evidence.  Nonetheless, the new evidence is not also material 
because it does not show that the Veteran's right breast 
disorder was aggravated by her military service.  The Board 
notes that the September 2002 VA General Examination report 
includes a finding of polycystic breast and the September 
2002 VA Gynecological Examination report with addendum notes 
that the Veteran failed to report for her mammography but the 
examination performed revealed no evidence of fibrocystic 
disease; however, neither examiner suggests that a chronic 
right breast disorder was aggravated by service.  The Board 
further notes that the PRANG enlistment examination report 
dated in January 1998 shows that no breast masses were 
detected at that time.  In addition, the January 1998 PRANG 
report of medical history reveals that the Veteran wrote that 
she had a right breast cyst removed when she was 16 years old 
but that the cysts were benign and she had experienced no 
recurrences.  Thus, as the newly submitted evidence does not 
show that a right breast disorder was aggravated by service, 
the evidence received subsequent to the July 2001 RO rating 
decision does not relate to an unestablished fact necessary 
to substantiate the claim. 

Accordingly, having determined that new and material evidence 
has not been submitted, the Veteran's claim of service 
connection for chronic cystic mastitis to include fibroma of 
the right breast is not reopened.  The appeal is denied.  


ORDER

Having not presented new and material evidence, the claim of 
service connection for arthritis is not reopened; the appeal 
is denied.

Having not presented new and material evidence, the claim of 
service connection for chronic cystic mastitis to include 
fibroma of the right breast is not reopened; the appeal is 
denied.  


REMAND

In accordance with 38 C.F.R. § 3.156(c), the Veteran's claims 
involving back disorders and an anxiety disorder are being 
considered as original claims.  As noted above, the newly 
received PRANG service treatment records show that the 
Veteran suffered a low back injury after falling to the 
ground during a formation exercise and was noted to be 
"anxious" when she sought treatment for symptoms related to 
her loss of consciousness during a period of INACDUTRA.  
Notably, the Veteran has also been service-connected for a 
seizure disorder during the course of this appeal.  Also, 
earlier September 2002 VA examination reports include a 
diagnosis of lumbar and cervical myositis and an Axis I 
diagnosis of panic disorder with agoraphobia and social 
phobia.  Treatment records further indicate that the Veteran 
has been diagnosed with chronic generalized anxiety and panic 
attacks.  

In regard to the Veteran's back claims, the Board notes that 
service connection may be granted for disability resulting 
from an injury incurred or aggravated while performing 
INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1131 (2002).  In 
particular regard to scoliosis, which is shown to have pre-
existed service (as it was noted on the December 1994 
enlistment examination report), service connection may be 
warranted for any resultant disability if a congenital defect 
is subject to superimposed disease or injury during an 
individual's military service.  VAOPGCPREC 82-90.  
Furthermore, with respect to the Veteran's claim for an 
anxiety disorder, service connection may be established on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2008).

In consideration of the foregoing, the Board finds that the 
Veteran should be afforded with appropriate medical 
examination and medical nexus opinions with respect to her 
claimed back and anxiety disorders.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2008).  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a spine 
examination by an appropriate examiner.  
All indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished and all findings 
reported in detail.  The claims file 
should be made available to the examiner 
for review in connection with the 
examination.  The examiner should indicate 
in the report that the claims file was 
reviewed.  

Based on his or her review of the claims 
folder, the examiner is asked to provide 
an opinion on whether any back disorder 
demonstrated by the Veteran since February 
2003 is more likely than not (probability 
more than 50 percent), at least as likely 
as not (i.e., probability of 50 percent), 
or less likely than not (probability less 
than 50 percent) related to her period of 
active service or otherwise to her 
INACDUTRA period. 

In particular regard to scoliosis, the 
examiner is asked to provide an opinion on 
whether or not the low back injury during 
the Veteran's INACDUTRA period resulted in 
additional disability.  If the examiner 
finds additional disability as a result of 
the low back injury, the examiner must 
describe and/or identify the resultant 
disability. 

The examiner is asked to provide a 
thorough rationale for all opinions 
expressed.  Please send the claims folder 
to the examiner for review.      

2.  Schedule the Veteran for a psychiatric 
examination by an appropriate mental 
health professional.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished and all findings reported in 
detail.  The claims file should be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should indicate in the report 
that the claims file was reviewed.  

Based on his or her review of the claims 
folder, the examiner is asked to provide 
an opinion on whether any anxiety disorder 
demonstrated by the Veteran since February 
2003 is more likely than not (probability 
more than 50 percent), at least as likely 
as not (i.e., probability of 50 percent), 
or less likely than not (probability less 
than 50 percent) caused or aggravated by 
her service-connected seizure disorder. 

If the examiner concludes that it is less 
likely than not that the Veteran's anxiety 
disorder is related to her service-
connected seizure disorder, the examiner 
must also provide an opinion on whether 
the Veteran's anxiety disorder is more 
likely than not (probability more than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (probability less than 50 
percent) directly related to her period of 
active military service to include any 
symptomatology shown therein.  

The examiner is asked to provide a 
thorough rationale for all opinions 
expressed.  Please send the claims folder 
to the examiner for review.      

3.  After any additional notification and 
development deemed necessary has been 
accomplished, the Veteran's claims should 
be readjudicated.  If any benefit sought 
on appeal remains denied, the Veteran and 
her representative should be provided with 
a supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the Veteran and 
her representative.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.

The purpose of this REMAND is to obtain additional 
development and ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The Veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


